Case: 2:20-cv-03070-JLG-EPD Doc #: 1 Filed: 06/17/20 Page: 1 of 23 PAGEID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION



William B. Lyons, Connie M. Hammond,
Gregory Thomas Pace, Karyn A. Deibel,
and Sandra M. Bolzenius,
                                                       Case No. _______________________
                                  Plaintiffs,
                     v.
                                                    Verified Complaint for Declaratory and
City of Columbus, and, named only in                Injunctive Relief
their official capacities, Mayor Andrew J.
Ginther, City Attorney Zach M. Klein,
City Clerk Andrea Blevins, and City
Councilmembers Elizabeth C. Brown,                  Temporary Restraining Order/Preliminary
Mitchell J. Brown, Rob Dorans, Shayla               Injunction Requested
Favor, Shannon G. Hardin, Emmanuel V.
Remy, and Priscilla R. Tyson,

                               Defendants.




                                     Nature of the Case

 1. Plaintiffs ask the Court to decide whether the constitutional rights protections that apply

    to the petition process to propose a city charter amendment, which prohibit severe

    burdens to ballot access, require suspending the signature gathering deadline in

    Columbus City Charter section 42-7, for a petition that was on track to qualify by

    gathering sufficient signatures, but for which the petition proponents suspended signature

    gathering as social distancing public health measures went into effect, so as not to

    increase public health risks during the COVID-19 pandemic.




                                                1
Case: 2:20-cv-03070-JLG-EPD Doc #: 1 Filed: 06/17/20 Page: 2 of 23 PAGEID #: 2




                                         Jurisdiction

 2. Jurisdiction in this case is predicated on 28 U.S.C. § 1331, this being a case arising under

    the Constitution of the United States and 42 U.S.C. § 1983.


                                            Venue

 3. Venue is proper in this District and Division under 28 U.S.C. § 1391(b) because all

    the Defendants reside in this District and Division, are residents of Ohio, and a

    substantial part of the events giving rise to Plaintiffs’ claims occurred in this District and

    Division.


                                           Parties

 4. Plaintiffs are five members of the Columbus Community Bill of Rights proposed City

    Charter amendment’s petitioners committee: William M. Lyons, 245 Walhalla Rd.,

    Columbus, OH 43202; Connie M. Hammond, 166 Acton Rd., Columbus, OH 43214;

    Gregory Thomas Pace, 1362 Erickson Rd., Columbus, OH 43227; Karyn A. Deibel, 166

    W. Como Ave., Columbus, OH 43202; and Sandra M. Bolzenius; 88 W. Blake Ave.,

    Columbus, Ohio 43202.

 5. Defendants are the City of Columbus and its officials who have ministerial and other

    duties under Sections 42 and 45 of the City Charter, all at Columbus City Hall, 90 W

    Broad St, Columbus, OH 43215: Mayor Andrew J. Ginther, City Attorney Zach M. Klein,

    City Clerk Andrea Blevins, and City Councilmembers Elizabeth C. Brown, Mitchell J.

    Brown, Rob Dorans, Shayla Favor, Shannon G. Hardin, Emmanuel V. Remy, and Priscilla

    R. Tyson.

 6. All individual defendants are named only in their official capacities.


                                               2
    Case: 2:20-cv-03070-JLG-EPD Doc #: 1 Filed: 06/17/20 Page: 3 of 23 PAGEID #: 3




     7. Defendants were and are at all times engaged in state action and acting under color of

         Ohio law.


                       The process for amending the Columbus City Charter

     8. Columbus’ Charter provides that both the people by petition, or the council by two-thirds

         vote, may submit proposed amendments to the Charter to the electors of the city for

         approval. Charter section 45.1

     9. To initiate the charter amendment petition process, a petition committee (Sec. 42-3) uses

         the City Clerk’s template petition (Sec. 42-1) to create a petition form (Sec. 42-2) and

         files a certified copy of the petition with the City Clerk (Sec. 42-4). The date of the

         certified copy filing triggers a one-year deadline for signature gathering, which is the

         provision Plaintiffs are challenging in this case, as applied during this pandemic:

         Sec. 42-7. - All petitions to be filed with city clerk.

         All separate part-petitions providing for a proposed ordinance, referendum, recall, or

         charter amendment shall be filed at the same time, as one instrument, with the city clerk.

         No alterations, corrections, or additions may be made to a petition after it is filed in a

         public office. Petitions for an initiated ordinance or charter amendment shall be filed

         within one year of filing a certified copy of the same with the city clerk; petitions for

         recall or referendum shall be filed as otherwise provided for herein.

     10. This one-year deadline was added in a 2014 amendment to the Charter. To Plaintiffs’

         knowledge, this deadline is, upon information and belief, unique for petition processes in

         Ohio’s cities.

1    Available at https://library.municode.com/oh/columbus/codes/code_of_ordinances?
     nodeId=CHTR_THECICOOH_CHAM_S45CHAM.

                                                       3
    Case: 2:20-cv-03070-JLG-EPD Doc #: 1 Filed: 06/17/20 Page: 4 of 23 PAGEID #: 4




     11. After the petition committee files the signed petitions with the City Clerk, the City Clerk

         forwards the petitions to the three County Boards of Elections that administer elections

         within the City of Columbus, who validates the signatures, and to the City Attorney to

         review the legal sufficiency of the petition. (Sec. 42-9.) If the petition and signatures meet

         legal requirements, the City Council must pass an ordinance to put the measure on the

         ballot. (Secs. 45-1, 45-2, 42-11, 42-1.2) The Council must take action “forthwith,” but the

         particular timing of the ordinance is important, because it determines which electoral

         ballot the proposed charter amendment appears:

         Sec. 45-2. - Placement of issue on the ballot.

         The aforesaid ordinance shall order and provide for the submission of such proposed

         charter amendment to the electors at the next regular municipal election if one shall occur

         not less than sixty nor more than one-hundred-twenty days after its passage; otherwise it

         shall provide for the submission of the question at a special election to be called and held

         within the time aforesaid.

     12. If the majority of the electors approve the proposed Charter amendment, it becomes part

         of the City Charter. (Sec. 45-5.)


     The Columbus Community Bill of Rights Charter amendment petition and signature
                                    gathering plan

     13. In a previous initiative effort to put a proposed City ordinance on the ballot, Plaintiffs had

         successfully gathered over 18,000 signatures, but were kept off the ballot by the Board of

         Elections and the courts. See State ex rel. Bolzenius v. Franklin Cnty. Bd. of Elections,

         2018-Ohio-3708.2


2    Opinion and docket available at http://www.sc.ohio.gov/Clerk/ecms/#/caseinfo/2018/1221.

                                                        4
Case: 2:20-cv-03070-JLG-EPD Doc #: 1 Filed: 06/17/20 Page: 5 of 23 PAGEID #: 5




 14. Plaintiffs, the petition committee for the proposed Charter amendment “Community Bill

    of Rights for Water, Air, and Soil Protection and to Prohibit Fossil Fuel Extraction and

    Related Activities and Projects” (hereinafter “Community Bill of Rights” or “proposed

    Charter amendment”), filed a certified copy of the petition with the City Clerk on June

    19, 2019.

 15. By March 11, 2020, the campaign had secured almost 9,000 signatures to place the

    Charter Amendment on the November 2020 ballot. Petitions always contain many invalid

    signatures (from, e.g., voters who mistakenly sign but do not actually live in the city), and

    thus petitioners usually attempt to gather upwards of 50% more signatures than required.

    The petitions require 9,870 valid signatures on June 18. The campaign had collected over

    18,000 signatures last time. This time they had planned to turn in at least 16,000 total

    signatures to exceed the required 9,870 valid signatures. Plaintiffs were confident that

    they would have made it given all the events that were going to happen, and that they

    always get a big push at the end when warmer weather comes.

 16. Plaintiffs and the campaign planned to gather signatures at a number of events in March,

    April, May, and June. Based on their recent successful signature gathering effort, they

    were confident that this plan would result in sufficient signatures to qualify the proposed

    Charter amendment:

    March
    Franklinton Fridays - Mar 13
    Early Voting - Mar 13-16
    Primary Day - Mar 17
    400 Market - Mar 29

    April
    Franklinton Fridays - Apr 10
    Clean Water for Columbus Craft Beer at Columbus Brewing Co - Apr 16
    Earth Day - Apr 25

                                             5
Case: 2:20-cv-03070-JLG-EPD Doc #: 1 Filed: 06/17/20 Page: 6 of 23 PAGEID #: 6




    Clintonville Farmers' Market - Apr 25
    SPAN Ohio Annual Meeting - Apr 25
    400 Market - Apr 26

    May
    Clintonville Farmers' Market - May 2, 9, 16, 23, 30
    Clean Water for Columbus Craft Beer at another Columbus Brewery - to be arranged for
    May
    Franklinton Fridays - May 8
    B.R.E.A.D. Nehemiah Action - May 12 (thousand of people meet at the Fairgrounds for a
    big event)
    Columbus Asian Festival - May 23, 24
    400 Market - May 31

    June
    Rhythm on the River - June 5, 6
    Clean Water for Columbus Craft Beer at another Columbus Brewery - to be arranged for
    during the first or second week of June
    Clintonville Farmers' Market - Jun 6, 13
    Franklinton Fridays - Jun 12
    Columbus Arts Festival - Jun 12-14

 17. In addition to these events Plaintiffs and the campaign have regularly collected hundreds

    of signatures in front of the Columbus libraries, especially the Whetstone and Karl Road

    branches. They also collect signatures when invited to church services, such as when

    church ministers of the African American community and others have allowed them to

    speak to their congregations and collect signatures. For example, they last visited Family

    Missionary Baptist Church on February 2, 2020, spoke during announcements, and

    collected signatures after the service.

 18. In addition to all of those events they subscribe to a couple of weekly newsletters of

    upcoming meetings and events where they look to petition. They have attended many

    events from tracking such sources.




                                              6
    Case: 2:20-cv-03070-JLG-EPD Doc #: 1 Filed: 06/17/20 Page: 7 of 23 PAGEID #: 7




                                     COVID-19 and Ohio’s Response

     19. On January 30, 2020, the World Health Organization declared the outbreak of COVID-19

         a public health emergency of international concern. On January 30, 2020, the Director of

         the National Center for Immunization and Respiratory Diseases at the Centers for Disease

         Control and Prevention announced that COVID-19 had spread to the United States. On

         January 31, 2020, the President of the United States suspended entry into the United

         States of foreign nationals who had traveled to China.

     20. On March 3, 2020, Governor Mike DeWine announced that the Arnold Sports Festival, a

         large gathering of athletes and spectators in downtown Columbus, Ohio, was closed to

         spectators. On March 9, 2020, Governor DeWine declared a state of emergency in Ohio.

         On March 9, 2020, the Ohio State University suspended classes. On March 12, 2020,

         Governor DeWine and Dr. Amy Acton, Ohio Health Department Director, ordered

         mandatory emergency closings throughout Ohio. On March 12, 2020, Governor DeWine

         ordered all private and public schools, grades K through 12, closed beginning at the

         conclusion of the school day on Monday, March 16, 2020. On March 13, 2020, the

         Columbus Metropolitan Library closed its branches. Parades and events were canceled

         throughout Central Ohio at this same time, including the Columbus International Auto

         Show in Columbus, Ohio, and St. Patrick’s Day parades in Columbus and Dublin.

     21. On March 14, 2020, the Ohio Department of Health issued “Director’s Order: In re:

         Order to Limit and/or Prohibit Mass Gatherings in the State of Ohio.”3 On March 15,

         2020, the Ohio Department of Health issued “Director’s Order: In re: Order Limiting the

         Sale of Food and Beverages, Liquor, Beer and Wine to Carry-out and Delivery Only.”


3    Public Health Orders from Department of Health and Governor DeWine are available at
     https://coronavirus.ohio.gov/wps/portal/gov/covid-19/resources/public-health-orders/Public-Health-Orders.

                                                         7
Case: 2:20-cv-03070-JLG-EPD Doc #: 1 Filed: 06/17/20 Page: 8 of 23 PAGEID #: 8




    Early on March 17, 2020, the Ohio Department of Health issued “Director’s Order: In re:

    Closure of Polling Locations in the State of Ohio on Tuesday, March 17, 2020.” On

    March 17, 2020, the Ohio Department of Health issued “Director’s Order: In re:

    Amended Order to Limit and/or Prohibit Mass Gatherings and the Closure of Venues in

    the State of Ohio.” On March 22, 2020, the Ohio Department of Health issued “Director’s

    Order that All Persons Stay at Home Unless Engaged in Essential Work or Activity.”

 22. On March 13, 2020, the President of the United States declared a national emergency

    retroactive to March 1, 2020.

 23. After over a month of quarantine measures likely not seen for at least a century, or

    possibly ever in the history of the State of Ohio, on April 30, 2020, Defendant Governor

    DeWine announced a plan to begin to re-open Ohio, and the Ohio Department of Health

    issued the “Director’s Stay Safe Ohio Order,” which still ordered everyone to stay home

    in paragraph 3, absent an exception:

   Stay at home or place of residence. With exceptions as outlined below, all
   individuals currently living within the State of Ohio are ordered to stay at home or at
   their place of residence except as allowed in this Order. To the extent individuals are
   using shared or outdoor spaces when outside their residence, they must at all ties and
   as much as reasonably possible, maintain social distancing of at least six feet from
   any other person, with the exception of family or household members, consistent
   with the Social Distancing Requirements set forth in this Order. All persons may
   leave their homes or place of residence only to participate in activities businesses or
   operations as permitted in this Order.

 24. While Ohio is in the process of “reopening,” the epidemiological curve for new COVID-

    19 cases is only slowly decreasing,

    https://coronavirus.jhu.edu/testing/individual-states/ohio. This suggests that people will

    be appropriately concerned about an increase in SARS-CoV-2 transmission as public




                                              8
    Case: 2:20-cv-03070-JLG-EPD Doc #: 1 Filed: 06/17/20 Page: 9 of 23 PAGEID #: 9




         health measures are removed. Dr. Acton, Director of the Ohio Department of Health,

         expressly emphasizes this concern in her recent orders4:

       “[I]f the situation deteriorates [then] additional targeted restrictions will need to be
       made. While government can set the baseline, it should be understood that these
       orders set forth the minimum acts that must be taken and if people do more than the
       minimum to act safely, it will benefit everyone.”


    Columbus Community Bill of Rights’ decision to prioritize public health and suspend
                                 signature gathering.

     25. On March 12, 2020, Plaintiffs and the campaign, decided to stop gathering signatures due

         to the coronavirus pandemic. They stopped gathering signatures after March 12, and on

         March 14 announced the suspension of signature gathering, sent by email:

       Dear friends of CCBOR, given the coronavirus (COVID-19) pandemic we have
       decided to temporarily suspend our signature gathering.

       Our Community Bill of Rights is much too important for Central Ohio. We cannot
       allow our system to leave an unsafe environment for us and future generations. Once
       the crisis subsides we will be back working to get our local rights-based initiative on
       the ballot as soon as it is deemed safe again to interact publicly. In the meantime, we
       will lobby the city to extend the the mandated one-year period for turning in our
       petitions.

       Our movement values the life, health, environment, and rights of ourselves and our
       communities. Therefore, we urge all people to practice social distancing to help
       “flatten the curve” of expected cases so that the health system has more chance to
       treat all the patients who need help.

       We realize, as you all are aware, that there are a lot of unknowns at this point. We
       thank you all so much for your help and support during our previous campaigns and
       the current one!

       If you have any questions or want more information, PLEASE feel free to contact us!

       With great appreciation and hope,

       The CCBOR Team 3/14/2020



4    Available at https://coronavirus.ohio.gov/static/publicorders/revised-business-guidance-sd.pdf in preamble.

                                                          9
Case: 2:20-cv-03070-JLG-EPD Doc #: 1 Filed: 06/17/20 Page: 10 of 23 PAGEID #: 10




  26. Signature gathering is usually really productive at large public gatherings. Signature

     gathering outside the March primary election polling places, which was scheduled for

     March 17, is very effective because the people present are all registered voters who reside

     in the city. Other large public gatherings are more common in the late spring and early

     summer, not in the winter.

  27. Because of the timing of the first wave of the COVID-19 pandemic in Ohio, these events

     were all canceled by state public health orders.


City of Columbus Council’s refusal to take action under these exceptional circumstances.

  28. On April 27, 2020, Plaintiffs requested, given the extraordinary circumstances, that the

     Columbus City Council could simply use its power under Charter section 45 to place the

     initiative on the ballot by a two-thirds vote.

  29. In response Columbus City Council President Shannon Hardin’s legislative aide wrote to

     Plaintiff Sandy Bolzenius on May 1, 2020:

    Dear Sandy Bolzenius and the Community Bill of Rights team,

    Thanks for your email. I hope you all and your loved ones are safe during this trying
    time.

    It would be an unprecedented action to shift a citizen-initiated petition, that has not
    met the signature threshold, to a Council-initiated charter change. Residents
    approved the Charter measures that set forward the petition process. By unilaterally
    placing this amendment on the ballot, Council would be circumventing the process
    approved by voters. Council President Hardin does not support Council unilaterally
    placing the Community Bill of Rights on the ballot this November. Council is
    committed to following the charter. When the CCBOR team gathered the adequate
    signatures in 2018 and followed the process as articulated in the Charter, Council
    moved to place that proposed ordinance on the ballot.

    This all being said, we are sorry that COVID-19 blocked the legally-allowed path
    you all were pursuing to put this question before voters. Our office sees you all at



                                               10
Case: 2:20-cv-03070-JLG-EPD Doc #: 1 Filed: 06/17/20 Page: 11 of 23 PAGEID #: 11




    community events all over town. The CCBOR team works extremely hard for what
    you believe in and your commitment to this effort is unquestionable.

    Thank you for taking the time to read this and have a great day.

    Best,

    Zak Davidson

    Legislative Aide | Office of Columbus City Council President Shannon G. Hardin

  30. On May 14, Defendant Council President Pro Tempore Elizabeth Brown responded to

     campaign volunteer Carolyn Harding’s email. The elected official expressed her

     disagreement with the strategy of attempting to regulate fracking through city law.


 City of Columbus’ Health Commissioner’s refusal to take action under these exception
                                 circumstances.

  31. Having received no relief from the City Council, on May 6, 2020, Plaintiff Bill Lyons

     wrote on behalf of the Committee of Petitioners to Dr. Mysheika Roberts, City of

     Columbus’ Health Commissioner, who at that time had emergency powers:

    RE: Public Health Risks of Petition Gathering, Request for Tolling of Time
    Limitation for Columbus Community Bill of Rights Petition Circulation

    Dear Commissioner Roberts:

    We are the members of the Committee sponsoring and leading the grassroots
    initiative petition campaign for a vote on the Columbus Community Bill or Rights
    (CCBOR).

    The CCBOR threatens to become a victim of the Ohio Department of Health’s orders
    imposing quarantine and lockdown restrictions as a consequence of the coronavirus
    pandemic. We are approaching you as the officer delegated to implement those
    orders in the City of Columbus and ask that you expeditiously consult with ODH
    Director Amy Acton to consider an order specific to the City of Columbus which
    tolls the Columbus Charter provision that requires initiative petition signatures to be
    gathered within a strict one-year period. This deadline is unique to Columbus.

    Both ODH’s March 22, 2020 and current April 30, 2020 orders excepted free speech
    exercises from their terms. The April 30 order says that “This [Prohibited Activities]

                                              11
Case: 2:20-cv-03070-JLG-EPD Doc #: 1 Filed: 06/17/20 Page: 12 of 23 PAGEID #: 12




    Section does not apply to First Amendment protected speech, including petition or
    referendum circulators…” “Director’s Stay Safe Ohio Order,” April 30, 2020, ¶ 4.
    The March order had classified “First Amendment protected speech” under
    “Essential Business Operations,” without any elaboration. “Director’s Stay at Home
    Order,” March 22, 2020, ¶ 12(g).

    We agree that free speech is essential. However, we also intend to be responsible in
    how we exercise our speech and petition rights, and we do not intend to gather
    signatures during the pandemic. It is not safe for the campaign’s volunteer
    circulators, for petition signers, and for the other people with whom we would come
    into contact by signature gathering outside libraries, food stores, in other public
    places, or door to door.

    We were well on the way to submitting the required 9,870 valid elector signatures by
    the June 18, 2020 deadline when, on March 22, 2020, Governor Mike DeWine and
    Dr. Acton ordered mandatory business and other shutdowns, and for most of Ohio’s
    citizens to stay at home. This was unprecedented, but a completely justified move to
    mitigate the dangerous spread of the novel coronavirus. That evening, CCBOR made
    the difficult, but responsible, decision to suspend its signature-gathering efforts,
    given the grave personal and public health risks of in-person petition gathering.

    Collecting signatures can require close personal contact to solicit people to sign
    paper petitions on clipboards carried by circulators. Such activities pose a substantial
    risk to public health. Petitioning typically takes place on public sidewalks outside
    buildings, at public events and other facilities where there is a lot of pedestrian
    traffic. It would be dangerous to return to petition gathering, especially given the lack
    of government input on the issue. Petitioners volunteering their efforts want to
    maintain the united actions to contain the spread of disease, and should not have to
    choose between exercising their Free Speech rights while endangering themselves or
    others with potentially lethal viral infection.

    As Governor DeWine and Secretary of State LaRose said in a joint statement when
    suspending the March Primary election: “Logistically, under these extraordinary
    circumstances, it simply isn’t possible to hold an election tomorrow that will be
    considered legitimate by Ohioans. They mustn’t be forced to choose between their
    health and exercising their constitutional rights.”

    We therefore request that City of Columbus Public Health, the Ohio
    Department of Health and Governor DeWine please collaborate to apply state
    emergency powers in the following way. We ask that the State order that the
    one-year petition signature-gathering period mandated by § 42-7* of the
    Charter of the City of Columbus be tolled from March 22, 2020 until the day
    that the Director’s orders are terminated and the solicitation of signatures may
    safely resume. The point is to restore to the petitioners the three months of
    campaign time lost to the effects of the quarantine orders.




                                               12
Case: 2:20-cv-03070-JLG-EPD Doc #: 1 Filed: 06/17/20 Page: 13 of 23 PAGEID #: 13




    *Section 42-7 states, pertinently: “Petitions for an initiated ordinance or charter
    amendment shall be filed within one year of filing a certified copy of the same with
    the city clerk; . . . .”

    This request is very similar to emergency measures the Governor has already put in
    place for many legal deadlines. For example, emergency COVID-19 legislation
    swiftly passed in March tolled civil and criminal statutes of limitations and litigation
    deadlines through July 30, 2020.

    What we seek is simple safety precaution and fairness. A failure of government
    officials to address this issue would be worrisome. It would make a mockery of the
    initiative process, because it would require the people to “choose between their
    health and exercising their constitutional rights.”

    The initiative itself concerns protections for the community drinking water supplies.
    The people have grave concerns about toxins being disposed into ecosystems within
    the area’s watershed. These community volunteers have been attempting in three
    previous attempts to place an initiative on the ballot to allow the voters to have a say
    in preventing a public health crisis of another making, radioactive and toxic
    chemicals leaking into the water supply. We all have seen the devastating effects on a
    community when their water is contaminated, for example Flint, Michigan and
    Toledo, Ohio.

    In 2018, we successfully collected sufficient signatures (over 18,000) to have this
    initiative petition advance beyond signature gathering. We have learned how to
    successfully gather signatures and – but for the pandemic – we would have qualified
    this initiative.

    In 2019 and early 2020, our volunteer petition circulators spent hundreds of hours to
    painstakingly collect nearly 9,000 signatures. Then the pandemic hit and we
    suspended our efforts. In April, we asked Columbus City Council to grant an
    extension of the one-year rule because of the petition circulation opportunities lost
    from the statewide lockdown, but Council declined this request on May 1, 2020,
    stating that the Council did not have the authority to supersede the City Charter. We
    believe the City of Columbus has the shortest signature-gathering period among all
    major Ohio cities. We estimate that it will take 13,000 or more signatures overall to
    have the requisite valid number. We were on track to collect these signatures prior to
    the pandemic.

    The coronavirus disruption should not be allowed to scuttle Columbus voters’ free
    speech rights to vote on this very important issue. We ask to meet with you, Dr.
    Roberts, and to work in consultation with Director Acton and Governor DeWine to
    ensure that fairness is observed and justice can be done.

    All we ask is for respect for the people’s power to exercise their constitutional rights
    so they do not become a victim of the coronavirus. You have the authority to make
    sure that happens. Please toll the deadline for signature gathering.

                                              13
Case: 2:20-cv-03070-JLG-EPD Doc #: 1 Filed: 06/17/20 Page: 14 of 23 PAGEID #: 14




    Thank you.

    ...

  32. On May 8, the Health Commissioner responded by email:

    Mr. Lyons,

    Thank you for your correspondence, and your respect for the unique situation our
    city, state and nation finds itself in.

    At this time, we are aware of no provisions in state or city law that allow the health
    commissioner to suspend petition-related sections of the city charter. We would
    encourage you to continue working with the legislative branch of city government to
    explore solutions to your predicament.


                                      Injury to Plaintiffs

  33. Thus, Plaintiffs and Columbus Bill of Rights have exhausted other options to not lose

     their extensive work in signature gathering during this public health emergency through

     no fault of their own: the City Council has refused to bypass this impasse by using its

     power to simply submit the proposed charter amendment to the people, and the Health

     Commissioner and the City refused to use their emergency powers to stay the deadline.

     The Petitioners Committee now turns to this Court to protect the people’s constitutional

     right to use the initiative process during the pandemic, and prevent the burden to ballot

     access that would result by imposing the one-year deadline on June 18, 2020.

  34. Without this relief, Plaintiffs would have to restart their campaign, costing significant

     time and expense, as well as generate confusion with electors who have already signed

     the current petition.

  35. Plaintiffs’ injury is directly caused by the one-year deadline in Columbus City Charter

     section 42-7, as applied during this pandemic.



                                               14
Case: 2:20-cv-03070-JLG-EPD Doc #: 1 Filed: 06/17/20 Page: 15 of 23 PAGEID #: 15




  36. Under these exceptional circumstances, the Columbus City Charter deadline for signature

     petitions imposes a severe burden upon ballot access and a violation of core political

     rights, and therefore is unconstitutional as applied to the Columbus Community Bill of

     Rights initiative, which would have qualified for the ballot but-for the public health

     impacts of signature gathering since March.

  37. At this stage, only a court can order redress of this harm to the people’s political rights

     under the unique circumstances of this coronavirus pandemic. This Court has that power,

     through declaring the one-year deadline unconstitutional as applied during this pandemic,

     and enjoining that deadline.


                                         First Cause of Action


                                  First and Fourteenth Amendment

  38. All previous paragraphs are incorporated herein by reference.

  39. As applied under the present circumstances of this pandemic, the one-year deadline in

     Columbus City Charter section 42-7 violates rights guaranteed to the Plaintiffs by the

     First and Fourteenth Amendments to the United States Constitution, as enforced through

     42 U.S.C. § 1983.

  40. A real and actual controversy exists between the parties.

  41. Plaintiffs have no adequate remedy at law other than this action for declaratory and

     equitable relief.

  42. Plaintiffs are suffering irreparable harm as a result of the violations complained of herein,

     and that harm will continue unless declared unlawful and enjoined by this Court.



                                                15
Case: 2:20-cv-03070-JLG-EPD Doc #: 1 Filed: 06/17/20 Page: 16 of 23 PAGEID #: 16




                                       Second Cause of Action


                         Fourteenth Amendment Equal Protection Clause

  43. All previous paragraphs are incorporated herein by reference.

  44. As applied under the present circumstances of this pandemic, the one-year deadline in

     Columbus City Charter section 42-7 violates rights guaranteed to the Plaintiffs by the

     Equal Protection Clause of the Fourteenth Amendments to the United States Constitution,

     as enforced through 42 U.S.C. § 1983.

  45. A real and actual controversy exists between the parties.

  46. Plaintiffs have no adequate remedy at law other than this action for declaratory and

     equitable relief.

  47. Plaintiffs are suffering irreparable harm as a result of the violations complained of herein,

     and that harm will continue unless declared unlawful and enjoined by this Court.


                                        Third Cause of Action


                            Fourteenth Amendment Due Process Clause

  48. All previous paragraphs are incorporated herein by reference.

  49. As applied under the present circumstances of this pandemic, the one-year deadline in

     Columbus City Charter section 42-7 violates rights guaranteed to the Plaintiffs by the

     Due Process Clause of the Fourteenth Amendments to the United States Constitution, as

     enforced through 42 U.S.C. § 1983.

  50. A real and actual controversy exists between the parties.




                                               16
Case: 2:20-cv-03070-JLG-EPD Doc #: 1 Filed: 06/17/20 Page: 17 of 23 PAGEID #: 17




   51. Plaintiffs have no adequate remedy at law other than this action for declaratory and

       equitable relief.

   52. Plaintiffs are suffering irreparable harm as a result of the violations complained of herein,

       and that harm will continue unless declared unlawful and enjoined by this Court.


                                       Demand for Relief

   53. WHEREFORE, the Plaintiffs respectfully pray that this Court:

(1) Assume original jurisdiction over this case;

(2) Issue a temporary restraining order, preliminary injunction, or both, tolling the June 18, 2020

deadline for Plaintiffs to submit petitions for the Columbus Community Bill of Rights proposed

Charter amendment;

(3) Declare that the last sentence of Columbus City Charter section 42-7, Columbus’ deadline for

turning in signature petitions, is unconstitutional under the First and Fourteenth Amendments as

applied to the Columbus Community Bill of Rights in light of the COVID-19 pandemic;

(4) Extend that deadline by ordering the City of Columbus to accept the signature petitions on

the Columbus Community Bill of Rights whenever the committee of petitioners turns them in, no

later than June 18, 2022.

(5) Order Defendants to pay to Plaintiffs their costs and a reasonable attorney’s fees under 42

U.S.C. § 1988; and

(6) Such other relief as the Court may deem just and proper.

Respectfully submitted,




                                                   17
Case: 2:20-cv-03070-JLG-EPD Doc #: 1 Filed: 06/17/20 Page: 18 of 23 PAGEID #: 18




/s/ Terry J. Lodge
Terry J. Lodge, Esq.
316 N. Michigan St., Suite 520
Toledo, OH 43604-5627
(419) 205-7084
tjlodge50@yahoo.com

Attorney for Plaintiffs



                                      Certificate of Service


       I hereby certify that on June 16, 2020, I sent a copy of the Complaint filed in this matter

via electronic mail to the following members of the office of the Columbus City Attorney: Zak

Klein, cityattorney@columbus.gov; Lara Baker-Morrish, lnbaker-morrish@columbus.gov;

Wendi Bootes, wsbootes@columbus.gov; Sarah Harrell, slharrell@columbus.gov; Robert Tobias,

rstobias@columbus.gov; Rebecca Wilson, reewilson@columbus.gov.

/s/ Terry J. Lodge
Terry J. Lodge, Esq.




                                                18
Case: 2:20-cv-03070-JLG-EPD Doc #: 1 Filed: 06/17/20 Page: 19 of 23 PAGEID #: 19
Case: 2:20-cv-03070-JLG-EPD Doc #: 1 Filed: 06/17/20 Page: 20 of 23 PAGEID #: 20
Case: 2:20-cv-03070-JLG-EPD Doc #: 1 Filed: 06/17/20 Page: 21 of 23 PAGEID #: 21
Case: 2:20-cv-03070-JLG-EPD Doc #: 1 Filed: 06/17/20 Page: 22 of 23 PAGEID #: 22
Case: 2:20-cv-03070-JLG-EPD Doc #: 1 Filed: 06/17/20 Page: 23 of 23 PAGEID #: 23
